CFS Bancorp, Inc. 707 Ridge Road l Munster, Indiana 46321 FOR IMMEDIATE RELEASE CONTACT:Thomas F. Prisby, Chairman and Chief Executive Officer219-836-2960 Daryl D. Pomranke, President and Chief Operating Officer 219-513-5150 Jerry A. Weberling, Executive Vice President and CFO 219-513-5103 CFS Bancorp, Inc. Reports Second Quarter Earnings of $.11 per Share MUNSTER, IN – July 27, 2011 – CFS Bancorp, Inc. (the Company), (NASDAQ: CITZ), the parent of Citizens Financial Bank (the Bank), today reported net income of $1.2 million, or $.11 per diluted share, for the second quarter of 2011, compared to net income of $981,000, or $.09 per diluted share, for the second quarter of 2010.The Company’s net income for the six months ended June 30, 2011 was $1.7 million, or $.16 per diluted share, stable compared to the six months ended June 30, 2010. Financial results for the quarter include: u Total loans, net of deferred fees, grew $13.3 million, or 1.8%, since March 31, 2011; u Non-performing assets decreased to $78.4 million from $83.2 million at March 31, 2011; u Net interest margin increased to 3.59% in the second quarter of 2011 from 3.55% in the first quarter of 2011 and decreased from 3.79% from the second quarter of 2010; u Non-interest income included a $2.2 million gain on the sale of other real estate owned; u Non-interest expense included valuation reserves totaling $1.8 million on two other real estate owned properties; and u The Bank’s risk-based capital ratio improved to 13.29% from 13.22% at March 31, 2011. Chairman’s Comments “Overall, our second quarter was another solid quarter with a number of positive trends,” said Thomas F. Prisby, Chairman and CEO.“This was our seventh straight quarter of positive earnings, our net interest margin grew, our loan portfolio grew, and non-performing loans and non-performing assets decreased.In addition, we sold $3.4 million of other real estate owned for a pre-tax gain of $2.2 million which contributed to the reduction in non-performing assets of $4.8 million since March 31, 2011.” “Also, during the second quarter, we experienced stronger loan demand,” continued Prisby.“Total loans receivable increased during the quarter at an annualized rate of 7.3% as our business and retail banking teams continue to develop relationships and focus on lending to qualified clients.We have a healthy loan pipeline which we believe portends well for loan growth throughout the remainder of 2011.” CFS Bancorp, Inc. ­– Page2of 13 Progress on Strategic Growth and Diversification Plan The Company continues to focus its efforts on reducing the level of non-performing loans, seeking to either restructure specific non-performing credits or foreclose, obtain title, and transfer the loan to other real estate owned where we can take control of and liquidate the underlying collateral.The Company’s ratio of non-performing loans to total loans decreased to 7.76% at June 30, 2011 from 8.24% at March 31, 2011 primarily due to transfers to other real estate owned totaling $2.9 million, repayments totaling $1.2 million, and charge-offs on non-accrual loans totaling $1.1 million.This positive activity was partially offset by 16 loan relationships totaling $3.5 million being transferred to non-accrual status during the second quarter of 2011.The largest of these transfers is an owner occupied commercial real estate loan totaling $1.7 million with the majority of the rest being one-to-four family mortgage loans or home equity lines of credit. During the second quarter, the Bank sold $3.4 million of other real estate owned properties and recognized pre-tax net gains on the sales of $2.2 million, the majority of which represents a recovery of a previously recorded charge-off.The Bank currently has contracts on three separate other real estate owned properties which will reduce non-performing assets by an additional $6.9 million during the third quarter of 2011 with no anticipated loss on sale, presuming the transactions close as scheduled and pursuant to the contractual terms. The Company also remains strongly focused on its cost structure even though non-interest expense for the second quarter of 2011 increased to $11.1 million from $10.0 million for the first quarter of 2011 and from $9.6 million for the second quarter of 2010.The increase was primarily the result of a $1.8 million increase in the valuation allowances of two other real estate owned properties.Excluding the valuation allowances, non-interest expense for the second quarter was $9.3 million which represented decreases of $660,000 and $289,000, respectively, from the first quarter of 2011 and the second quarter of 2010. The Company continues to increase targeted growth segments in its loan portfolio, including commercial and industrial, commercial real estate – owner occupied, and multifamily, which in the aggregate comprised 53.1% of the commercial loan portfolio at June 30, 2011, up from 51.1% at March 31, 2011.The Company’s focus on deepening relationships continues to emphasize core deposit growth.While total core deposit balances decreased 1.0% from March 31, 2011, total core deposits as a percentage of total deposits increased to 59.2% at June 30, 2011 from 58.8% at March 31, 2011. Pre-tax, Pre-Provision Earnings from Core Operations 1 The Company’s pre-tax, pre-provision earnings from core operations totaled $2.5 million for the second quarter of 2011 compared to $1.5 million for the first quarter of 2011 and $2.8 million for the second quarter of 2010.The pre-tax, pre-provision earnings from core operations for the second quarter of 2011 compared to the first quarter of 2011 was favorably impacted by higher net interest income, increased service charges and other fees, and increased card-based fees coupled with a decrease in 1 A schedule reconciling earnings in accordance with U.S. generally accepted accounting principles (GAAP) to the non-GAAP measurement of pre-tax, pre-provision earnings from core operations is provided on the last page of the attached tables. CFS Bancorp, Inc. ­– Page3of 13 compensation and employee benefits expense, net occupancy expense, and FDIC insurance premiums and OTS assessments. Net Interest Income and Net Interest Margin Three Months Ended 6/30/11 3/31/11 6/30/10 (Dollars in thousands) Net interest margin % % % Interest rate spread Net interest income $ $ $ Average assets: Yield on interest-earning assets % % % Yield on loans receivable Yield on investment securities Average interest-earning assets $ $ $ Average liabilities: Cost of interest-bearing liabilities % % % Cost of interest-bearing deposits Cost of borrowed funds Average interest-bearing liabilities $ $ $ The Company’s net interest margin increased four basis points to 3.59% for the second quarter of 2011 from 3.55% for the first quarter of 2011 and decreased 20 basis points from 3.79% for the second quarter of 2010.Net interest income increased to $9.2 million for the second quarter of 2011 compared to $8.9 million for the first quarter of 2011 and decreased slightly compared to $9.3 million for the second quarter of 2010.The net interest margin continued to be negatively impacted by the Bank’s higher levels of liquidity due to strong deposit growth and modest loan demand.The yield on investment securities declined due to reinvesting maturing investment securities in lower yielding investments as market interest rates remained low.In addition, the higher level of the Bank’s non-performing assets continues to negatively affect the yield on loans receivable.The Bank’s net interest margin was positively affected by a seven basis point decrease in the cost of interest-bearing liabilities from the first quarter of 2011 and a 29 basis point decrease compared to the second quarter of 2010. Interest income increased 1.9% to $11.2 million for the second quarter of 2011 compared to $11.0 million for the first quarter of 2011 and decreased 5.8% from $11.9 million for the second quarter of 2010.The fluctuations are primarily related to the size of the Bank’s loan portfolio, which increased 1.8% in the second quarter of 2011 compared to the first quarter of 2011 and decreased 2.5% compared to the second quarter of 2010.The Bank’s levels of non-performing assets during the second quarter of 2011 also continue to negatively impact interest income.In addition, the Bank continues to hold higher levels of short-term liquid investments due to the lack of suitable higher yielding investment alternatives in the current low interest rate environment. Interest expense decreased 5.7% to $2.0 million for the second quarter of 2011 compared to $2.2 million for the first quarter of 2011 and 21.3% from $2.6 million for the second quarter of 2010.The Company’s continued disciplined pricing on new deposits, repricing of renewals of existing certificates CFS Bancorp, Inc. ­– Page4of 13 of deposit at lower interest rates, and a 58.2% reduction in the average balances of Federal Home Loan Bank (FHLB) advances contributed to the decrease in interest expense during the second quarter of 2011 compared to the second quarter of 2010. Non-Interest Income and Non-Interest Expense Non-interest income increased $2.1 million, or 85.1%, to $4.5 million for the second quarter of 2011 from the first quarter of 2011.Non-interest income increased $2.3 million, or 102.3%, from $2.2 million for the second quarter of 2010.These increases were due to $2.2 million of gains on the sales of other real estate owned during the second quarter of 2011.Excluding this gain, non-interest income would have been $2.3 million for the second quarter of 2011 with $346,000 of lower gains on sale of investment securities, partially offset by increases in service charges and other fees and card-based fees as clients have utilized their ATM/debit cards more during the second quarter of 2011 compared to the first quarter of 2011. Non-interest expense for the second quarter of 2011 increased 11.1% and 15.4%, respectively, to $11.1 million compared to $10.0 million for the first quarter of 2011 and $9.6 million for the second quarter of 2010.These increases were primarily due to the establishment of valuation allowances of two other real estate owned properties totaling $1.8 million during the second quarter of 2011.Excluding these valuation allowances, non-interest expense for the second quarter of 2011 would have been $9.3 million representing decreases of 6.6% and 3.0%, respectively, from the first quarter of 2011 and the second quarter of 2010.The decrease for the second quarter of 2011 compared to the first quarter of 2011 is primarily related to decreases in compensation and employee benefits, net occupancy expense, FDIC insurance premiums and OTS assessments, and professional fees.The decrease compared to the second quarter of 2010 is primarily due to large decreases in professional fees related to the proxy contest in 2010, lack of severance and early retirement expense in 2011, and lower FDIC insurance premiums due to the new premium assessment methodology.These decreases were partially offset by increased compensation and benefits expense due to normal salary adjustments and significantly higher medical claims incurred. Income Tax Expense During the current quarter, the Company’s income tax expense totaled $425,000, equal to an effective tax rate of 25.6%, compared to an effective tax benefit rate of 7.8% and an effective tax rate of 15.4%, respectively, in the first quarter of 2011 and the second quarter of 2010.The increase in the effective tax rate during the second quarter of 2011 was due to the increased level of income before income taxes as a result of the gain on sale of the other real estate owned property coupled with the impact of BOLI and tax credits. CFS Bancorp, Inc. ­– Page5of 13 Asset Quality 6/30/11 3/31/11 6/30/10 (Dollars in thousands) Non-performing loans (NPLs) $ $ $ Other real estate owned Non-performing assets (NPAs) $ $ $ NPLs / total loans % % % NPAs / total assets Allowance for loan losses (ALL) $ $ $ ALL / total loans % % % ALL / NPLs Provision for loan losses for the quarter ended $ $ $ Net charge-offs for the quarter ended Total non-performing loans decreased 4.1% to $57.2 million at June 30, 2011, compared to $59.7 million at March 31, 2011.The ratio of non-performing loans to total loans decreased to 7.76% during the quarter compared to 8.24% at March 31, 2011.The decrease in non-performing loans was primarily due to five loan relationships totaling $2.9 million being transferred to other real estate owned during the second quarter of 2011 coupled with repayments totaling $1.2 million and charge-offs on non-accrual loans totaling $1.1 million.Partially offsetting these decreases, during the second quarter of 2011, the Bank transferred 16 loan relationships totaling $3.5 million to non-accrual status. Net charge-offs during the current quarter totaled $1.1 million and included $605,000 related to a commercial construction and land development participation loan, $153,000 related to two commercial and industrial loan relationships, $124,000 related to an owner occupied commercial real estate loan, and $168,000 related to six separate one-to-four family mortgage loans. The ratio of the allowance for loan losses to total loans was reduced slightly to 2.31% at June 30, 2011 compared to 2.36% at March 31, 2011 and 2.33% at June 30, 2010.When management determines a non-performing collateral dependent loan has a collateral shortfall, management will immediately charge off the collateral shortfall.As a result, the Company is not required to maintain an allowance for loan losses on these loans as the loan balance has already been written down to its net realizable value (fair value less estimated costs to sell the collateral).As such, the ratio of the allowance for loan losses to total loans and the ratio of the allowance for loan losses to non-performing loans have been affected by cumulative partial charge-offs of $7.3 million recorded through June 30, 2011 on $8.5 million, net of charge-offs, of collateral dependent non-performing loans and specific impairment reserves totaling $8.0 million on other non-collateral dependent non-performing loans at June 30, 2011. CFS Bancorp, Inc. ­– Page6of 13 Balance Sheet and Capital 6/30/11 3/31/11 6/30/10 (Dollars in thousands) Assets: Total assets $ $ $ Loans receivable, net of unearned fees Investment securities Liabilities and Equity: Total liabilities Deposits Borrowed funds Shareholders’ equity Loans Receivable 6/30/11 3/31/11 6/30/10 Amount % of Total Amount % of Total Amount % of Total (Dollars in thousands) Commercial loans: Commercial and industrial $ % $ % $ % Commercial real estate – owner occupied Commercial real estate – non-owner occupied Commercial real estate – multifamily Commercial construction and land development Commercial participations Total commercial loans Retail loans: One-to-four family residential Home equity lines of credit Retail construction and land development .3 .5 .5 Other .4 .3 .2 Total retail loans Total loans receivable Net deferred loan fees ) Total loans receivable, net of unearned fees $ % $ % $ % Loan fundings during the three months ended June 30, 2011 totaled $38.4 million compared to loan fundings of $15.0 million for the three months ended June 30, 2010 which reflects increased loan demand levels during the current year period.The Company’s business banking pipeline is improving and management is anticipating additional loan growth as well as additional line usage on the Company’s business banking revolving facilities (lines of credit) throughout the remainder of 2011.Loan fundings during the second quarter of 2011 were partially offset by loan payoffs and repayments of CFS Bancorp, Inc. ­– Page7of 13 $19.9 million, transfers to other real estate owned totaling $2.9 million, and gross charge-offs of $1.1 million. Through the execution of our Strategic Growth and Diversification Plan, we continue to diversify our loan portfolio and reduce loans not meeting our current defined risk tolerance.The Company has increased its targeted growth segments of the loan portfolio, including commercial and industrial, commercial real estate – owner occupied, and multifamily commercial real estate, to comprise 53.1% of the commercial loan portfolio at June 30, 2011.Participations purchased decreased 5.5% compared to March 31, 2011 and 54.7% compared to June 30, 2010. During the second quarter of 2011, the Bank sold $1.2 million of conforming one-to-four family mortgage loans and recorded a gain on sale of $26,000. Deposits 6/30/11 3/31/11 6/30/10 Amount % of Total Amount % of Total Amount % of Total (Dollars in thousands) Checking accounts: Non-interest bearing $ % $ % $ % Interest-bearing Money market accounts Savings accounts Core deposits Certificates of deposit accounts Total deposits $ % $ % $ % The Bank strives to grow deposits through many channels including enhancing its brand recognition within its communities, offering attractive deposit products, bringing in new client relationships by meeting all of their banking needs, and holding its experienced sales team accountable for growing deposits and relationships.Since June 30, 2010, the Bank has increased its core deposits by $76.6 million, or 15.5%, and core deposits at June 30, 2011 represent 59.2% of total deposits compared to 54.9% at June 30, 2010.Increasing core deposits is reflective of our success in deepening our client relationships, one of our core Strategic Plan objectives.During the second quarter of 2011, total deposits decreased by $16.0 million, or 1.6%, primarily due to a reduction of $10.1 million in certificates of deposit as management continues to be disciplined about pricing these deposits. CFS Bancorp, Inc. ­– Page8of 13 Borrowed Funds 6/30/11 3/31/11 6/30/10 (Dollars in thousands) Short-term variable-rate borrowed funds and repurchase agreements $ $ $ FHLB advances Total borrowed funds $ $ $ Borrowed funds decreased during the second quarter of 2011 due to decreased borrowings from repurchase agreements which will fluctuate depending on the client’s deposit balances.The Bank continues to strengthen its balance sheet funding position and enhance its liquidity position through a stronger focus on deposit gathering and repaying maturing FHLB advances. Shareholders’ Equity Shareholders’ equity at June 30, 2011 increased to $116.2 million from $113.8 million at March 31, 2011 and $112.9 million at December 31, 2010.The increases were primarily due to net income of $1.2 million for the second quarter of 2011 and $1.7 million for the year to date period coupled with decreases of $1.1 million and $1.5 million, respectively, in accumulated other comprehensive losses for the second quarter of 2011 and the year to date period. At June 30, 2011, the Company’s tangible common equity was $116.2 million, or 10.30% of tangible assets, compared to $112.9 million, or 10.07% of tangible assets at December 31, 2010.At June 30, 2011, the Bank’s tangible, core, and risk-based capital ratios exceeded “minimum” and “well capitalized” regulatory capital requirements. Company Profile CFS Bancorp, Inc. is the parent of Citizens Financial Bank, a $1.1 billion asset federal savings bank.Citizens Financial Bank is an independent bank focusing its people, products, and services on helping individuals, businesses, and communities be successful.The Bank has 22 full-service banking centers throughout adjoining markets in Chicago’s Southwest suburbs and Northwest Indiana.The Company’s website can be found at www.citz.com. Forward-Looking Information This press release contains certain forward-looking statements and information relating to the Company that is based on the beliefs of management as well as assumptions made by and information currently available to management.These forward-looking statements include but are not limited to statements regarding our ability to successfully execute our strategy and our Strategic Growth and Diversification Plan, the level and sufficiency of our current regulatory capital and equity ratios, our ability to continue to diversify the loan portfolio, our efforts at deepening client relationships, increasing our levels of core deposits, lowering our non-performing asset levels, managing and reducing our credit-related costs, increasing our revenue growth and levels of earning assets, the effects of general economic and competitive conditions nationally and within our core market area, our ability to sell other real estate CFS Bancorp, Inc. ­– Page9of 13 owned properties at a gain or at all, levels of provision for the allowance for loan losses and amounts of charge-offs, loan and deposit growth, interest on loans, asset yields and cost of funds, net interest income, net interest margin, non-interest income, non-interest expense, interest rate environment, and other risk factors identified in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010 and other filings the Company makes with the Securities and Exchange Commission.In addition, the words “anticipate,” “believe,” “estimate,” “expect,” “indicate,” “intend,” “should,” and similar expressions, or the negative thereof, as well as statements that include future events, tense, or dates, or are not historical or current facts, as they relate to the Company or the Company’s management, are intended to identify forward-looking statements.Such statements reflect the current views of the Company with respect to future events and are subject to certain risks, uncertainties, assumptions, and changes in circumstances.Forward-looking statements are not guarantees of future performance or outcomes, and actual results or events may differ materially from those included in these statements.The Company does not intend to update these forward-looking statements unless required to under the federal securities laws. ### SELECTED CONSOLIDATED FINANCIALS AND OTHER DATA FOLLOW CFS Bancorp, Inc. ­– Page10of 13 CFS BANCORP, INC. Consolidated Statements of Income (Unaudited) (Dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30,2011 March 31,2011 June 30,2010 June 30,2011 June 30,2010 Interest income: Loans $ Investment securities Other interest-earning assets Total interest income Interest expense: Deposits Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Service charges and other fees Card-based fees Commission income 78 45 46 Net gain (loss) on sale of: Investment securities – Loans receivable 26 32 – 58 – Other real estate owned (5 ) 11 12 Income from bank-owned life insurance Other income Total non-interest income Non-interest expense: Compensation and employee benefits Net occupancy expense FDIC insurance premiums and OTS assessments Professional fees Furniture and equipment expense Data processing Marketing Other real estate owned related expense Loan collection expense Severance and early retirement costs – – – Other Total non-interest expense Income before income taxes Income tax expense ) Net income $ Basic earnings per share $ Diluted earnings per share $ Weighted-average common and common share equivalents outstanding: Basic Diluted CFS Bancorp, Inc. ­– Page11of 13 CFS BANCORP, INC. Consolidated Statements of Condition (Unaudited) (Dollars in thousands) June 30, March 31, December 31, June 30, ASSETS Cash and amounts due from depository institutions $ Interest-bearing deposits Cash and cash equivalents Investment securities available-for-sale, at fair value Investment securities held-to-maturity, at cost Investment in Federal Home Loan Bank stock, at cost Loans receivable, net of unearned fees Allowance for loan losses ) Net loans Loans held for sale – – – Investment in bank-owned life insurance Accrued interest receivable Other real estate owned Office properties and equipment Net deferred tax assets Prepaid expenses and other assets Total assets $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits $ Borrowed funds Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities Shareholders' Equity: Preferred stock, $0.01 par value; 15,000,000 shares authorized – Common stock, $0.01 par value; 85,000,000 shares authorized; 23,423,306 shares issued; 10,867,802, 10,869,236, 10,850,040, and 10,846,650 shares outstanding Additional paid-in capital Retained earnings Treasury stock, at cost; 12,555,504, 12,554,070, and 12,573,266, shares and 12,576,656 shares ) Accumulated other comprehensive loss, net of tax ) Total shareholders' equity Total liabilities and shareholders' equity $ CFS Bancorp, Inc. ­– Page12of 13 CFS BANCORP, INC. Selected Financial Data (Unaudited) (Dollars in thousands, except per share data) June 30, March 31, December 31, June 30, Book value per share $ Tangible book value per share Shareholders' equity to total assets 10.30 % 9.94 % 10.07 % 10.30 % Tangible capital ratio (Bank only) Core capital ratio (Bank only) Risk-based capital ratio (Bank only) Common shares outstanding Employees (FTE) Number of full service banking centers 22 22 Three Months Ended Six Months Ended June 30,2011 March 31,2011 June 30,2010 June 30,2011 June 30,2010 Average Balance Data: Total assets $ Loans receivable, net of unearned fees Investment securities Interest-earning assets Deposits Interest-bearing deposits Non-interest bearing deposits Interest-bearing liabilities Shareholders' equity Performance Ratios (annualized): Return on average assets .43 % .17 % .36 % .30 % .31 % Return on average equity Average yield on interest-earning assets Average cost of interest-bearing liabilities Interest rate spread Net interest margin Non-interest expense to average assets Efficiency ratio (1) Cash dividends declared per share Market price per share of common stock for the period ended: Close $ High Low (1)The efficiency ratio is calculated by dividing non-interest expense by the sum of net interest income and non-interest income, excluding net gain on sales of investment securities. CFS Bancorp, Inc. ­– Page13of 13 CFS BANCORP, INC. Reconciliation of Income Before Income Taxes to Pre-Tax, Pre-Provision Earnings from Core Operations (Unaudited) (Dollars in thousands) Three Months Ended June 30, March 31, June 30, Income before income taxes $ $ $ Provision for loan losses Pre-tax, pre-provision earnings Add back (subtract): Net gain on sale of investment securities ) ) – Net (gain) loss on sale of other real estate owned ) 5 ) Other real estate owned related expense Loan collection expense Severance and early retirement expense – – Pre-tax, pre-provision earnings from core operations $ $ $ Pre-tax, pre-provision earnings from core operations to average assets % % % Six Months Ended June 30, June 30, Income before income taxes $ $ Provision for loan losses Pre-tax, pre-provision earnings Add back (subtract): Net gain on sale of investment securities ) ) Net gain on sale of other real estate owned ) ) Other real estate owned related expense Loan collection expense Severance and early retirement expense – Pre-tax, pre-provision earnings from core operations $ $ Pre-tax, pre-provision earnings from core operations to average assets % % The Company's accounting and reporting policies conform to U.S. generally accepted accounting principles (GAAP) and general practice within the banking industry.Management uses certain non-GAAP financial measures to evaluate the Company's financial performance and has provided the non-GAAP financial measures of pre-tax, pre-provision earnings from core operations and pre-tax, pre-provision earnings from core operations to average assets.In these non-GAAP financial measures, the provision for loan losses, other real estate owned related expense, loan collection expense, and certain other items, such as gains and losses on sales of investment securities and other assets, severance and early retirement expense, and FDIC special insurance premium assessment are excluded from the determination of core operating results.Management believes that these measures are useful because they provide a more comparable basis for evaluating financial performance from core operations period to period and allows us and others to assess the Company's ability to generate earnings to cover credit costs.Although these non-GAAP financial measures are intended to enhance investors understanding of the Company's business performance, these operating measures should not be considered as an alternative to GAAP.
